          Case 2:14-cr-00192-KJM-CKD Document 245 Filed 08/21/20 Page 1 of 1



 1

 2

 3

 4

 5                    IN THE UNITED STATES DISTRICT COURT
 6                 FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8 UNITED STATES OF AMERICA,                      CASE NO.: 14-cr-00192 KJM CKD
 9                         Plaintiff,             ORDER TO SEAL EXHIBITS B AND F
10                                                TO MOTION FOR COMPASSIONATE
         v.                                       RELEASE
11

12 DONALD PEEL,

13                         Defendant.
14

15

16

17
              GOOD CAUSE APPEARING, Petitioner Donald Peels’ request to seal Exhibit B at 13-
18
     579 and Exhibit F at 653-660 attached to his Motion for Compassionate Release is GRANTED.
19
     DATED: August 20, 2020.
20

21

22

23

24

25

26

27

28
